DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 08/08/2019.  The concurrently filed preliminary amendment has been entered in full.  Claims 1-12 are currently pending and under examination herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 08/08/2019 and 10/20/2020 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office action. 

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Objection – Abstract
The abstract of the disclosure is objected to because of the following informalities: 
i) the inclusion of extraneous matter, viz., a reference to “(figure 1)” following line 16; and
ii) the phrase “extraction comprises at least two stages” (see line 11) is inconsistent with the written description, which specifies CO2 extraction “in at least five stages” for achieving the object of the Cf., page 4, lines 12 and 28 of the as-filed specification.  Appropriate correction is required.  See MPEP § 608.01(b).

Objection – Specification
	The disclosure is objected to because of the following informalities:
	I) absence of section headings as prescribed in 37 CFR 1.77 (e.g., Background of the invention, Brief description of the drawing views, Detailed description of the invention, etc.); and
	II) absence of a brief description of the drawings in compliance with 37 CFR 1.74. 
	Appropriate correction of the specification is required.  

Objection – Claim(s)
	Claim 9 is objected to because of the following informalities: insertion of –thereof-- after “mixtures” (see final line) is suggested to clarify the scope of adsorbent mixtures being claimed (cf., claim 10, final line). 
	Appropriate correction of the afore-noted claim is required.  

Claim Rejection – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding Claim 12, the claim contains the broad limitation to “a catalyst” (see line 3) followed by the linking term "preferably" and then “comprising at least one transition metal halide and an organometallic compound or comprising at least one transition metal-carbene complex,” which are narrower recitations of the broad limitation.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP§ 2173.05(d).  More specifically, it is unclear whether the features introduced by the linking term are intended to be restrictive to the corresponding broader recitation, or merely exemplary of the remainder of the claims, and therefore not required. For purposes of substantive examination, the features introduced by the linking term are being treated as merely exemplary of the corresponding broader recitation, in accordance with the principal of giving the broadest reasonable interpretation to pending claims. See MPEP § 2173.01(1).  However, clarification and appropriate correction are required.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kleintjens (US 4725667) is cited as pertinent to purifying EPDM rubber crumb using CO2 extractant under supercritical extraction conditions (note examples). 
Bourrain et al (US 4902780) is cited as pertinent to purification of raw copolymer of styrene and vinyl pyridine by extraction with supercritical CO2 to remove residual monomers (note examples). 
Neither citation teaches subjecting a polyalkenamer-containing composition to extraction with CO2 according to the five consecutive stages defined in present claim 1. 
Allowable Subject Matter
	Claims 1-8, 10 and 11 are allowed.  Claims 9 and 12 would be allowable if amended or rewritten to overcome the objection and rejection under 35 U.S.C. 112 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Pending claims 1-12 are deemed to distinguish over the closest prior art as represented by DE 102010030510 A1 (DE ‘510) and DE 19545100 A1 (DE ‘100), based upon review of the respective machine-generated translations (of record).  Thus, DE ‘510 discloses a method of producing a polyoctenamer by converting cyclooctene by ring-opening metathetic polymerization to a liquid and colorless polyoctenamer (trans., p. 2).  DE ‘510 is silent as to subjecting the polyoctenamer to extraction with CO2, let alone performing an extraction that comprises five consecutive stages as per present claim 1.  DE ‘100 discloses a method for removing residual monomers from powdered, carboxyl-containing polymers using liquid or supercritical carbon dioxide, nitrous oxide, propane and/or butane as extractant (trans., pp. 2, 4 (Example 1)).  DE ‘100 does not teach or adequately suggest applicability of the method to a polyalkenamer-containing composition obtained by ring-opening metathetic polymerization as in the instant invention.  Furthermore, DE ‘100 fails to teach the specific extraction process comprising the consecutive stages b0)/b1)/b2)/b0)/b3 as specified in present claim 1. 
Furthermore, as of the date of this Office action, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including DE ‘100 or DE ‘510 to render the present invention anticipated or obvious to one of ordinary skill in the art.

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/03-05-21





.